Case 1:19-cv-01069-JDT-cgc Document 19 Filed 09/30/20 Page 1 of 3                      PageID 107




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TENNESSEE
                             EASTERN DIVISION

MATEEM HUDSON,                                    )
                                                  )
       Plaintiff,                                 )
                                                  )
VS.                                               )           No. 19-1069-JDT-cgc
                                                  )
CORECIVIC, ET AL.,                                )
                                                  )
       Defendants.                                )


                 ORDER DENYING ALL PENDING MOTIONS, AND
          CERTIFYING AN APPEAL WOULD NOT BE TAKEN IN GOOD FAITH


       The pro se prisoner Plaintiff, Mateem Hudson, filed this action pursuant to 42 U.S.C.

§ 1983 on April 4, 2019. Thereafter, the Court dismissed portions of the complaint but directed

that process be issued and served on Defendant Amy Fish, an officer at the Whiteville Correctional

Facility (WCF). On January 28, 2020, the summons issued for Defendant Fish was returned

unexecuted by the U.S. Marshal. (ECF No. 9.) The Marshal noted on the return that the WCF

Warden’s office advised that no one by that name was employed at the facility. (Id. at PageID 47,

49.) The Court subsequently allowed Hudson thirty days to provide the Court with more

information about Defendant Fish’s identity. (ECF No. 10.) Hudson was warned that failure to

do so could result in the dismissal of his claims against Fish without further notice. (Id.)

       When Hudson did not respond to the order to provide additional information about Fish,

the Court issued an order on March 27, 2020, denying his pending motion to amend the complaint

and dismissing the case without prejudice. (ECF No. 11.) Judgment was entered on March 30,

2020. (ECF No. 12.)
Case 1:19-cv-01069-JDT-cgc Document 19 Filed 09/30/20 Page 2 of 3                       PageID 108




       Hudson has since filed several motions. On May 26, 2020, he filed a motion to “reverse”

the order of dismissal, which the Court construes as a motion for relief from judgment pursuant to

Federal Rule of Civil Procedure 60(b). (ECF No. 14.) Also on May 26th, Hudson filed a motion

titled “Motion Issuance of Subpoenas to Pro Se Parties Pursuant to LR 45.01,” (ECF No. 13),

which the Court surmises is intended as a motion to re-issue process for Defendant Fish.1 On July

6, 2020, Hudson filed a motion to amend his motion for relief from judgment. (ECF No. 17.)

Lastly, on September 25, 2020, he filed a motion to amend the complaint. (ECF No. 18.)

       Pursuant to Rule 60(b), the Court is authorized to grant relief “from a final judgment, order,

or proceeding” for any of five specified reasons, one of which is “mistake, inadvertence, surprise,

or excusable neglect” and for “any other reason that justifies relief.” Fed. R. Civ. P. 60(b)(1), (6).

However, “[r]elief under Rule 60(b) is circumscribed by public policy favoring finality of

judgments and termination of litigation.” Blue Diamond Coal Co. v. Trs. of UMWA Combined

Benefit Fund, 249 F.3d 519, 524 (6th Cir. 2001). It is not intended to allow relief from judgment

merely because Plaintiff is unhappy with the outcome. See Jinks v. AlliedSignal, Inc., 250 F.3d

381, 385 (6th Cir. 2001).

       Hudson asserts that his failure to respond to the Court’s February 12, 2020, order

constitutes excusable neglect. (ECF No. 13 at PageID 59.) He contends he was unable to respond

promptly to the Court’s order to provide additional information about Defendant Fish because the

WCF was on lockdown due to COVID-19, which prevented him from using the law library prior

to the dismissal of the case. (ECF No. 14 at PageID 64-65.)




       1
           On June 5, 2020, Hudson filed duplicate copies of both motions. (ECF Nos. 15 & 16.)

                                                  2
Case 1:19-cv-01069-JDT-cgc Document 19 Filed 09/30/20 Page 3 of 3                      PageID 109




       Even if Hudson’s failure to respond promptly to the Court’s order amounted to excusable

neglect, he still has provided no further information about Fish that would enable the Marshal to

serve her with process. Instead, in his motion to re-issue process, Hudson blames the Clerk and

the Marshal for the lack of service. (ECF No. 13 at PageID 58-59.) It is not the duty of the Clerk

or the Marshal, however, to verify the identity of the person Hudson is attempting to sue.

       Once a plaintiff provides reasonable information about a defendant’s identity and

whereabouts, it is the responsibility of the Court to ensure that process is served, if possible. See

Byrd v. Stone, 94 F.3d 217, 219 (6th Cir. 1996). However, “the Marshals Service is not responsible

for lack of service where a plaintiff does not provide correct information required for service.”

Pemberton v. Patton, 673 F. App’x 860, 863-64 (10th Cir. 2016). In this case, once the Marshal

was advised that no person named Amy Fish worked at the WCF, it fell to Hudson provide more

information about her. Despite his motions for relief from the judgment, he has made no attempt

to do so.

       Hudson’s motions for relief from judgment and to re-issue process are DENIED. (ECF

Nos. 13, 14, 15, 16 & 17.) Because this case remains dismissed, the motion to amend the complaint

also is DENIED. (ECF No. 18.)

       Pursuant to 28 U.S.C. § 1915(a)(3) and Federal Rule of Appellate Procedure 24(a), it is

CERTIFIED that an appeal of this order by Hudson would not be taken in good faith.

IT IS SO ORDERED.

                                                       s/ James D. Todd
                                                      JAMES D. TODD
                                                      UNITED STATES DISTRICT JUDGE




                                                 3
